Citation Nr: 0717673	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
burn scar of the right thigh with keloid formation and muscle 
herniation.

2.  Entitlement to a compensable rating for burn scars of the 
hands.

3.  Entitlement to service connection for lumbosacral strain 
claimed as secondary to the service-connected burn scar of 
the right thigh.

4.  Entitlement to service connection for a right hip 
replacement claimed as secondary to the service-connected 
burn scar of the right thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision, which 
denied increased ratings for the veteran's burn scars and 
denied service connection for back and right hip 
disabilities. 

In June 2007, the Board granted a motion to advance the case 
on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2006).

The veteran testified before a Decision Review Officer at an 
April 2005 hearing at the RO.  A transcript has been 
associated with the file.

The veteran's representative submitted evidence with the 
November 2006 brief.  This evidence is duplicative of 
evidence already of record.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  The veteran's service-connected right thigh burn scar has 
been manifested by a scar covering an area of 14 cm. by 7 cm. 
with no functional impairment. 

2.  The veteran has no scars of the hands.

3.  The veteran has diagnoses of osteoarthritis of the right 
hip and lower back and lumbosacral strain.

4.  The veteran's osteoarthritis of the right hip and lower 
back and lumbosacral strain were not incurred in service, 
manifested within one year of service or were caused or 
aggravated by his right thigh burn scars.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for a burn scar of the right thigh with keloid formation and 
muscle herniation are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).

2.  The criteria for a compensable evaluation for a burn scar 
of the hands are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7801 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).

3.  Osteoarthritis of the right hip was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by service, and it is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

4.  Osteoarthritis of the lower back and lumbosacral strain 
were not incurred in or as a result of the veteran's active 
duty service, nor may it be presumed to have been incurred in 
or aggravated by service, and are not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to the adjudication of the veteran's claims currently 
on appeal, letters dated in August 2002 and June 2003 fully 
satisfied the duty to notify provisions for the first three 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, No. 06-7001, U.S. Fed. Cir. (May 15, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id., slip op. at 17.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
slip op. at 14; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The August 2002 and June 
2003 letters informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for increased ratings and for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination for 
his right thigh scars in 2003 and 2005 and an appropriate 
examination for his hands in 2005.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's burn scars since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for these conditions, and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2003 and 
2005 VA examination reports are thorough and supported by 
private inpatient and outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

The veteran was afforded medical examination to obtain an 
opinion as to whether his right hip and lower back conditions 
can be attributed to his service connected scars.  Further 
examination or opinion is not needed on the right hip and 
lower back claims because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.

II. Increased Ratings

The veteran contends that he is entitled to a higher rating 
for the burn scar on his right thigh and a compensable rating 
for the burn scars on his hands.  For the reasons that 
follow, the Board concludes that higher ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran filed his claims for increased ratings in June 
2002.  During the pendency of this claim, the criteria for 
rating skin disabilities were revised (effective August 30, 
2002).  The Board will evaluate the veteran's claim under 
both the criteria in the VA Schedule for Rating Disabilities 
in effect at the time of his filing and the current 
regulations in order to ascertain which version would accord 
him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 
19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

Prior to August 30, 2002, Diagnostic Code (DC) 7800 addressed 
disfigurement of the head, face and neck.  38 C.F.R. § 4.118 
(2002).  DCs 7801 and 7802 provide evaluations for scars 
resulting from burns.  DC 7803 provided that scars that were 
superficial, poorly nourished, with repeated ulceration, 
warranted a 10 percent evaluation.  DC 7804 provided that 
scars that were superficial, tender and painful on objective 
demonstration, warranted a 10 percent evaluation.

From August 30, 2002, DC 7800 still rates disfigurement of 
the head, face and neck.  38 C.F.R. § 4.118 (2006).  DC 7801 
applies to scars, other than head, face, or neck, that are 
deep or that cause limited motion.  DC 7802 provides that 
scars, other than the head, face or neck that are superficial 
and do not cause limited motion, that occupy an area or areas 
of 144 square inches (929 square centimeters) or greater, 
warrant a 10 percent evaluation.  DC 7803 provides that scars 
that are superficial, unstable, warrant a 10 percent 
evaluation.  DC 7804 provides that scars that are 
superficial, painful on examination, warrant a 10 percent 
evaluation.

Under both versions of 38 C.F.R. § 4.118, DC 7805 indicates 
that a scars may also be rated for functional impairment.  

The veteran's scars are currently rated under DC 7801.  The 
Board will address the veteran's hands before turning to the 
right thigh.

The veteran's hands were examined at his December 2005 VA 
examination.  The examiner noted that his hands were normal 
and that there were no scars on the palmar or dorsal aspects 
of his hands.  The veteran's September 2003 VA examination 
did not evaluate his hands.  The veteran's private treatment 
records do not indicate any complaints regarding his hands.  

The Board has considered the veteran's April 2005 testimony 
that his hands redden and he has difficulty with the skin 
tightening during winter.  Both the prior and current 
versions of the DCs for scars require the presence of some 
scarring to merit a compensable rating.  Without evidence 
that the veteran actually has scarring, a compensable rating 
is not warranted.  See 38 C.F.R. § 4.118 (2002) and (2006).  

Turning to the veteran's right thigh scars, the veteran 
currently has a 20 percent rating under DC 7801.  To merit a 
rating in excess of 20 percent, the scar must cover an area 
exceeding one-half foot square (0.05 m) under the prior 
version of DC 7801 or cover an area of 72 square inches (465 
cm ) under the current version.  

At the veteran's September 2003 VA examination, his scar was 
reported as 28 cm by 25 cm.  At his December 2005 VA 
examination, his scar was reported as 14 cm by 7 cm.  The 
veteran's private treatment records do not include 
measurements of the scar.  To resolve this discrepancy, the 
Board looked to the veteran's first VA examination in 
December 1953.  That examination report indicates that the 
veteran's scar was 7 inches (approximately 17.8 cm.) by 3 
inches (approximately 7.6 cm.).  The Board finds that the 
December 2005 VA examination report is more reliable than the 
September 2003 examination report.  Using the 14 cm. by 7 cm. 
measurement, the Board concludes that the veteran's scar 
falls well short of the necessary one-half foot square, 72 
square inches or 465 cm. square for a higher rating.  

There is no indication of functional impairment as a result 
of the scar.  The September 2003 and December 2005 VA 
examination indicate that there is no loss of function due to 
the scar.  The private treatment records do not attribute any 
loss of function to the scar.  The Board concludes that 
inquiry into functional impairment under DC 7805 is not 
warranted.  

The Board notes that the prior and current versions of DC 
7800 rates scars of the head, face and neck.  See 38 C.F.R. 
§ 4.118 (2002) and (2006).  That DC is clearly inapplicable 
in this case.  The Board further notes that both the prior 
and the current versions of Diagnostic Codes 7802, 7803 and 
7804 provide a maximum rating of 10 percent.  Id.  As such, 
they are inapplicable to the veteran's current appeal for a 
rating in excess of 20 percent.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The veteran contends that his current right hip and lower 
back disabilities are the result of his service connected 
burn scars.  To provide the veteran every possible 
consideration, the claims will be evaluated on direct, 
presumptive and secondary bases.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's private treatment records show that he has been 
diagnosed with osteoarthritis of the right hip.  The veteran 
underwent a total hip arthroplasty in 2002.  The veteran was 
diagnosed with osteoarthritis of the lower back and with 
lumbosacral strain at the September 2003 VA examination 
discussed above.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The veteran's service medical records do not show, 
and the veteran does not allege, that he had an injury 
affecting his right hip or back during service.  As a result, 
the Board finds that the right hip and lower back 
disabilities were not incurred in service.  Service 
connection on a direct basis is not warranted.  Id.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and osteoarthritis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's VA medical records from the year following service 
do not show diagnoses of osteoarthritis, or any complaints 
regarding the right hip or lower back.  There is no evidence 
to show that osteoarthritis had become manifest during that 
year.  The Board concludes that the presumption is not for 
application.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
argues that his right thigh scar caused his right hip and 
lower back disabilities.  He is, however, not competent to 
offer evidence on this point.  See Id.  

The September 2003 VA examination report addressed this 
question.  In the opinion of the examiner, the veteran's 
right hip and lower back osteoarthritis and lumbosacral 
strain were naturally occurring and more likely than not 
unrelated to his burn scar.  This is the only medical opinion 
to address the issue.  

As the only medical opinion of record is against the claim, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Service connection on a 
secondary basis must be denied.  See Allen, supra.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for a burn 
scar of the right thigh with keloid formation and muscle 
herniation is denied.

Entitlement to a compensable rating for burn scars of the 
hands is denied.

Entitlement to service connection for lumbosacral strain 
claimed as secondary to the service-connected burn scar of 
the right thigh is denied.

Entitlement to service connection for a right hip replacement 
claimed as secondary to the service-connected burn scar of 
the right thigh is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


